Citation Nr: 1714595	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-33 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for mild degenerative osteoarthritis of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1974 until November 1974 and from September 1975 until May 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction currently rests with Indianapolis, Indiana.  The Board previously remanded this matter in November 2015 and July 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Concerning the Veteran's claim seeking a disability rating in excess of 10 percent for his service-connected mild degenerative osteoarthritis of the right knee, review of the claims file shows that the Veteran was most recently afforded a VA examination to ascertain the nature and severity of this disorder in July 2013.  This was over three years ago.

Review of the July 2013 VA examination showed no evidence of patellar subluxation.  The Veteran stated that he noticed swelling in his right knee and that he had flare-ups once every two weeks.  Range of motion for the right knee showed flexion to 140 or greater degrees and extension to 0 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  The examiner noted functional loss, pain on movement, swelling, deformity, disturbance of locomotion and interference with sitting, standing and weight bearing.  In a July 2014 addendum opinion to the July 2013 VA examination, the examiner opined that it was not possible to render an opinion on whether or not the Veteran's pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  The examiner further opined that a determination was not able to be made with one medical appointment and that it would be mere speculation to determine the potential amount of range of motion loss without seeing the Veteran during an actual flare-up.  

At the April 2016 hearing, the Veteran argued that he worked 8-9 hours per day at a factory, and that his knee sometimes stiffened up.  In addition, the Veteran argued that sometimes he felt like his knee was going to give out.  The Veteran also stated that in the morning when he woke up, his knee would be stiff and he would have to "work it a little bit" in order to get motion in it.  Finally, the Veteran mentioned that he had an upcoming doctor's appointment to determine whether or not he would need a knee brace.  Essentially, the Veteran argued that his knee disability continues to worsen. 

In May 2016, the Veteran saw his VA physician for his claim.  The Veteran complained of intermittent right knee pain with no recent injury.  X-rays from the examination showed mild medial compartment joint space narrowing.  The VA physician referred the Veteran to physical therapy.  In June 2016, the Veteran again saw his VA physician for his claim.  The VA physician issued the Veteran a knee brace and noted flexion and extension with increased pain.  The VA physician also noted knee pain that had some component of patellar tracking difficulties.    

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the July 2013 VA examination is stale as it was conducted over three years ago.  In addition, the Board notes that the Veteran's most recent treatment at the VA, including the issuance of a knee brace, has not been considered by a VA examiner for the severity of the Veteran's disability.  The Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment, should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim. 38 C.F.R. § 3.159 (c)(4).  Further, any additional evidence of treatment the Veteran has received for his knee since his last VA examination must be provided to the Board.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.  Specifically, the treatment records from the Veteran's May 2016 examination.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected mild degenerative osteoarthritis of the right knee.  The claims folder and any pertinent medical records, specifically including the May 2016 medical records showing issuance of a knee brace, should be made available for review by the examiner.  

The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with the right knee disability.  All appropriate tests and studies, including x-rays and range of motion studies of the right knee, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia, 28 Vet. App. 158).

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must identify all impairments affecting the right knee.  The examiner must report whether there is recurrent subluxation or lateral instability of the knees and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in the left or right knee, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




